DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-76, 110-157 directed to an invention non-elected with traverse in the reply filed on 09/14/2022. 
Applicant's election with traverse of III. Claims 77-109, an LED lighting device, comprising: drawn to  the third LED load along a mounting surface behind the LED lighting device to generate the second illumination with a surface-wash light; wherein the second illumination generated by the second light- emitting unit is an edge lighting for distributing and diffusing an accent light along a ceiling surface or along a wall surface behind the LED lighting device, classified in F21Y2115/10, Y02B20/40 in the reply filed on 09/14/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully submits the overall features of alleged Invention III of claim 77, at least including: "a first light-emitting unit", "a first light diffuser", "a second light-emitting unit", "a second light diffuser", "a switching circuitry", "a first power allocation circuitry", "a second power allocation circuitry" and "a power allocation algorithm", are the same as that of alleged Invention IV of claim 110, and thus the Invention V of claim 119 and Invention VI of claim 140 alleged by the Examiner are obvious variant of each other”.  

This is not found persuasive because as III is directed to a second illumination with a surface-wash light; wherein the second illumination generated by the second light- emitting unit is an edge lighting for distributing and diffusing an accent light, where IV is directed to a microcontroller with program codes, and where V is detected to a light sensing control unit; a motion sensing unit and where VI is detected to control the first conduction rate of the first semiconductor switching device and the second control signal to control the second conduction rate of the second semiconductor switching device.

The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 77-109 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 77, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Janik (Pub.No.: US 2010/0277905 A1) discloses an LED lighting device (FIG. 1-5, 11A, 11B) comprising: 
a first light-emitting unit configured with at least two LED circuits electrically connected in parallel including at least a first LED circuit comprising a first white LED load emitting a first white light with a first color temperature CT1 (paragraph [0005], “The first white LEDs had a high color temperature of the order of 5000.degree. K to 6000.degree. K and were low in power”)  and at least a second LED circuit comprising a second white LED load emitting a second white light with a second color temperature CT2 (paragraph [0015], “The manufacturing process of white light LEDs yields a wide variance in voltage, luminosity, and color temperature”) to form the first light- emitting unit for generating a first illumination with a mingled color temperature CTapp (paragraph [0087], “Depending on the desired average color temperature, LEDs of a nominal color temperature may be mixed with one of a distinctly higher color temperature for the purpose of increasing or reducing the average color temperature”), wherein the first illumination is designed to brighten up a living space surrounding the LED lighting device, wherein the second color temperature is higher than the first color temperature, namely CT2 > CT2 (paragraph [0087], “it may be desired to produce a 3000.degree. K LED fixture. However, the closest available color temperature is 2800.degree. K. Rather than custom order a 3000.degree. K LED and incur an increased cost, it is easier to mix standard 2800.degree. K LEDs with 3500.degree. K or 4100.degree. K to raise the average color temperature”); 
a first light diffuser (circuit borad 100) , covering the first LED load and the second LED load serving as a light mixer capable of blending the first white light and the second white light to generate the first illumination with the mingled color temperature; a second light-emitting unit (paragraph [0061], “. Mixing same color temperature bins will ensure tighter variance when the light engine goes to production, while adding other color temperatures, such as 4100.degree. K, to a 3500.degree. K bin mix, will push the average LED light engine color temperature slightly higher. This will be the case if it is determined that the LED color temperature distribution has a mean lower than 3500.degree. K”). 

The prior art fails to teach or reasonably suggest a light emitting element driving device comprising “configured with a third LED circuit comprising a third LED load emitting a third white light with a third color temperature for generating a second illumination; a power allocation scheme comprising a plurality of power loading options configured with different paired combinations of the first electric power X delivered to the first LED circuit and a second electric power Y delivered to the second LED circuit by implementing a reverse yet complementary power adjustment process between the first electric power X and the second electric power Y such that a total light intensity generated by the first LED load and the second LED load remains essentially unchanged while the mingled color temperature of the first illumination of the first light-emitting unit thru the first light diffuser is being adjusted; a second external control device, configured to activate the first power allocation circuitry to energize the first light-emitting unit and to activate the second power allocation circuitry to energize the second light-emitting unit to perform at least one of the first illumination and the second illumination; and a controller, electrically coupled with the first power allocation circuitry, the second power allocation circuitry and at least the second external control device to activate at least one of the first power allocation circuitry and the second power allocation circuitry”, in combination with the other limitations of the claim.

Dependent claims 78-109 are allowed by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831